Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Status of Claims
Claims 1-15, 17, and 19 are currently pending.  Claims 6, 10-14, 17 and 19 stand withdrawn.  It should be noted that for rejoinder of method claims on identification of an allowable product claim, the method claims should be commensurate in scope and should not raise additional issues.
Priority
Instant application 16516592, filed 7/19/2019 claims priority as follows:

    PNG
    media_image1.png
    42
    286
    media_image1.png
    Greyscale
.
Response to Applicant Argument
In view of Applicant argument, the 103 rejection of record is withdrawn. With respect to claim 6, the claim is withdrawn because Applicant elected dimethylglyoxime which does not read on the specie of instant claim 6.  Further, on searching Examiner identified another reference related to nanoparticle sizes and applied it below.

New Rejections
Claim Rejections – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 allows for “derivatives” of various structures.  However, it is unclear what the definitions of the “optionally substituted R group” are, and/or what an “optionally substituted R3 group” are in this case.  This rejection was made and withdrawn previously in the prosecution history because the specification discloses derivatives at page 19, lines 4-6 and page 22, lines 16-20.  However, on close inspection and after reconsideration, the rejection is made because the metes and bounds of R and R3 groups are not defined in the specification and therefore the definition of a derivative is not defined.  The specification gives examples of the R and R3 groups but does not define them.  This rejection can be overcome by including the structures of the glyoxime derivative and salicylaldimine derivative in the claim (claims 2 and 6 respectively).

Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20100152041 (“the ‘041 publication”, previously made of record) in view of the article to Kim et al. (“Kim”, J. Phys. Chem. C 2008, 112, 28, 10446–10452).
The ‘041 publication teaches Ni, Cu, Pd and Pt dimethyl DMG complexes on alumina having particle sizes from 5 to 15 nanometers.

    PNG
    media_image2.png
    160
    293
    media_image2.png
    Greyscale
.
With respect to claims 2-5, the structural limitations are met by the complex.  With respect to claim 7, a heating step is performed after milling [0028].
In addition, there is a heating step:

    PNG
    media_image3.png
    199
    285
    media_image3.png
    Greyscale

	Further, the ‘041 publication teaches uses such as gas storage of hydrogen and other gases:

    PNG
    media_image4.png
    115
    276
    media_image4.png
    Greyscale
.
	Since the catalyst is capable of storage of gases it would be capable of reducing/adsorbing small molecule gases including molecules such as NO.  The ‘041 publication teaches utility as a reduction catalyst at [0040] and [0046] for example.  Further, one would expect a catalyst having overlapping components to be capable of the intended uses of claims 8-9.
	The ‘041 publication fails to teach overlapping particle sizes of the nanoparticle complex.
	 Kim teaches nanosized metal particles attached to high surface area supports of Pt, Pd and Ni on supports such as alumina silica and high surface area carbon.  These complexes are known for use in petroleum refining, chemical synthesis, environmental cleanup and fuel cells for example.  Thus, the primary and secondary references have some overlapping utility.
	Kim teaches that catalyst with very small metal particle sizes and such as 13.1 nm and 36.1 nm.  Further, the Kim article teaches that particle size is a result effective variable.  For example, Kim teaches that “[c]learly, metal loading and particle size can be controlled by adjusting the Pd(hfac)2 concentration”.  Further, see for example Figure 5 showing overlapping Pd particle sizes.  Still further, the teachings of Kim suggest that alumina base is known to be well within the nanometer range prior to depositing a complex on the particle.
	It would have been prima facie obvious to one having ordinary skill in the art to arrive at the instantly claimed particle sizes because changing particle sizes of palladium complexes on alumina is a result effective variable taught to be a function of concentration.  Further, the Kim article teaches an alumina base that is well within the nanometer range.  Absent a showing of criticality, the particle size limitation is viewed as being met.

Claim Objection
Claim 7 is objected to because of the following informalities:  The claim is a product claim and then adds a method step.  Appropriate correction is required.  
Claim 8 is objected to because of the following informalities:  The claim defines the structure of the catalyst and then selects the catalyst from a group of intended uses which is confusing language. Appropriate correction is required.  


Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622